Citation Nr: 1643467	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  09-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung/respiratory disability.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for a chronic gastrointestinal (GI) disability.

5.  Whether new and material evidence has been presented to reopen a claim of service connection for a jaw disability.

6.  Entitlement to service connection for service connection for a jaw disability.

7.  Entitlement to service connection for a lumbar spine disability including for a herniated lumbar disc, to include as secondary to service-connected bilateral knee and hip conditions.



8.  Entitlement to service connection for left lower extremity neuropathy to include as secondary to a lumbar spine disability to include as secondary to service-connected bilateral knee and hip conditions.

9.  Entitlement to service connection for right lower extremity neuropathy to include as secondary to a lumbar spine disability to include as secondary to service-connected bilateral knee and hip conditions.

10.  Entitlement to service connection for erectile dysfunction (ED) as secondary to a lumbar spine disability to include as secondary to service-connected bilateral knee and hip conditions.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1982 to August 1985; from March 1994 to October 1994, and in the Air Force from October 2001 to October 2002.  The Veteran subsequently had reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2016, the Board remanded this case.  

At an October 2009 personal hearing, the Veteran and his representative clarified that his claims of service connection for neuropathy of the lower extremities are also being claimed as being secondary to a lumbar spine disability and ED is being claimed only as secondary to a lumbar spine disability.  

In addition, in the recent Informal Hearing Presentation, the Veteran's representative indicated that the lumbar spine and claimed associated disabilities (peripheral neuropathy and ED) were also being claimed as secondary to service-connected bilateral knee and hip conditions.  

The issues of service connection for jaw, lumbar spine, bilateral lower extremity neuropathy, ED, hearing loss, and otitis media disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently have hypertension during the appeal period.

2.  The Veteran does not have a lung/respiratory disability during the appeal period.

3.  A headache disorder is not attributable to service.  

4.  GERD is attributable to service.  

5.  In May 1987, the RO denied service connection for a jaw disability.  The Veteran did not appeal.

6.  Since the May 1987 final decision, military medical records have been received.

7.  The additional military medical records were not considered by the earlier final decision, so new and material evidence sufficient to reopen this claim of service connection for a jaw disability is not required, and the claim must be reconsidered on its underlying merits.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  

2.  A lung/respiratory disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  A headache disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4.  GERD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

5.  The RO's May 1987 decision which denied service connection for a jaw disability is final.  38 U.S.C.A. § 7105 (West 2014).

6.  In light of the receipt of additional relevant military medical records, the issue of entitlement to service connection for a jaw disability is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the Decision Review Officer (DRO) who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, hypertension will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IADT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IADT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IADT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IADT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hypertension and Lung Disorder

The Veteran testified that he was diagnosed as having hypertension during active service in 2002 and was given blood pressure pills as well as water pills.  A review of the STRs does not reflect a diagnosis of hypertension or issuance of medication, but does show an elevated blood pressure reading on October 8, 2002, of 146/92.  For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1).

The Veteran testified that during his first period of active duty in the 1980's, he was diagnosed as having walking pneumonia.  He reported having periodic bouts of pneumonia since that time.  The STRs for the first period of service confirm that in March 1984, pneumonia was shown in the left lobe.  The Veteran was again treated for pneumonia in September 1985.

A December 1991 chest x-ray revealed ill-defined densities involving the lingular segment of the left upper lobe compatible with bronchopneumonia and to be correlated clinically.  The corresponding clinical records documented that the Veteran had pneumonia.  

In August 2004, the Veteran's private provider noted that the Veteran's hypertension was stable.  Thus, hypertension was definitively diagnosed by 2004.  

In November 2005, the Veteran was seen by a private provider for walking pneumonia.  X-rays showed unusual density in the superior mediastinum and it was noted that this might be related to an artifact.  An additional density was seen in the lateral aspect of the mid left lung adjacent to the pleural margin which might be artifactual.  

In January 2007, the Veteran presented to a private physician with cold symptoms.  The diagnosis was acute upper respiratory infection.  It was noted that the Veteran smoked one pack of cigarettes a day.  The Veteran was advised to stop smoking.  The Veteran was also seen for acute bronchitis.  

In June 2013, the Veteran was afforded a VA hypertension examination.  At that time, he indicated that he could not recall when he was initially diagnosed as having hypertension and put on antihypertension medication.  Currently, the Veteran was not taking hypertension medication.  After examining the Veteran, the examiner concluded that the Veteran did not presently have hypertension.  

In June 2013, the Veteran was also afforded a VA respiratory examination.  The inservice pneumonia was reported.  In addition, the Veteran reported that during his active service from 2001 to 2002, he was exposed to jet exhaust and started having breathing issues.  Although the Veteran had dyspnea with exertion, the Veteran did not have underlying lung pathology and no specific respiratory/lung condition at this time.  The examiner noted that pulmonary function tests were attempted on March 11, 2013, but the technician indicated that the Veteran was a poor patient in performing these tests, the tests were not conclusive, and further interpretation would not be made.  

The United States Court of Appeals for Veterans Claims (Court) consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Veteran is competent to report that he was told that he was hypertensive in the past or was given medication.  He is also competent to report past instances of being ill with pneumonia or other respiratory problems.  However, the VA compensation examination reports specifically determined the Veteran does not currently have hypertension or lung/respiratory pathology.  Moreover, hypertension and pneumonia or other lung/respiratory have not been diagnosed during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board attaches significant probative value to the VA medical opinions, and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the examination/opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the record, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The medical opinions contained in the VA examination reports are based on a review of the record, the Veteran's history as recounted by him and as shown in the record, plus personal examination of the Veteran.  Hence, there were multiple supporting bases for the opinions.  The Board finds that the VA opinions are more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  Thus, the most probative evidence establishes there is no present hypertension or lung/respiratory disabilities.  Therefore, in the absence of proof of such, there can be no valid claim for service connection.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for hypertension and lung/respiratory disability is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims for hypertension and lung/respiratory disability, and they must be denied.

Headache Disorder

The Veteran reported that he did not have headaches during active service, but had them upon his return from deployment in 2002.  He stated that they occurred after his separation and with the elevated blood pressure at that time.  He also said that he was told that the headaches were tension type and were a result of his type of lifestyle.  

The STRs from active duty do not reflect any headache reports or treatment.  

After the Veteran's period of active duty ended in October 2002, the Veteran was seen by a private provider for sinus headaches in November 2005.  The Veteran is not service-connected for a sinus disorder.

In June 2013, the Veteran was afforded a VA examination.  He was diagnosed as having tension, but not migraine headaches.  The examiner opined that the tension headaches were not related to service as it did not appear that they started during active duty.  

As noted, there were no headaches shown on active duty nor does the Veteran assert that this is the case.  The VA examiner opined that they were not related to service.  The Veteran's representative stated that the absence of headaches during service did not mean that they were not related to service.  

Although the Veteran is competent to report headaches, he specifically testified that they began after service.  He has stated that he gets the headaches when he is under stress or tension and takes medication for them.  The Veteran was reporting contemporaneous stress/tension, not past events in service.  

Inasmuch as the VA opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history and statements, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion constitutes the most probative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Despite the examiner's contentions, the Board finds that not only were headaches not shown during service, they are attributable to post-service situations including sinus issues and/or stress/tension as admitted by the Veteran, and as shown in the record.  Taking into account the foregoing including the lay evidence as well as the negative medical opinion and the lack of any countervailing medical opinion, service connection for headaches is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim for a headache disorder, and it must be denied.

GI Disorder

The Veteran testified that he was given Maalox during his first period of service to calm down a nervous stomach from stress.  He indicated that he has had GI symptoms which began during service and since he was separated from service in 2002.  

The STRs reflect that during the Veteran's first period of service, he was treated for viral gastroenteritis.  

January 1997 private treatment records reflected that the Veteran reported GI complaints consisting of a burning feeling and abdominal pain.  He was noted to have an abdominal hernia.  In November 1997, the Veteran was admitted for repair of his left inguinal hernia.  He underwent a left inguinal hernia repair with PerFix mesh plug.  The Veteran is service-connected for the hernia.  

At the end of his last period of active duty in September 2002, the Veteran denied having frequent indigestion or heartburn as well as persistent diarrhea and constipation.

In October 2008, Dr. D.J.S. indicated that the Veteran's GI condition was likely related to service, he did not provide his specific rationale.

In June 2013, the Veteran was afforded a VA examination.  It was indicated that the Veteran had GERD.  At that time, the Veteran reported that in 2002, he started noticing symptoms such as frequent burping, burning in the esophagus, reflux, and heartburn type issues.  He reported having conservative treatment.  He continued to have the same symptoms which were somewhat controlled with medication.  It was noted that he took Prilosec on a daily basis as well as Tums on the occasions when his symptoms were bad.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness because he was not treated for a GI condition during active duty.  

The Board finds that in affording the Veteran all reasonable doubt, service connection for GERD is warranted.  The Veteran did not report GI symptoms on his September 2002 evaluation, but he was still on active duty after that evaluation contemporaneous to when he reported noticing more GI symptoms.  The Veteran presented lay testimony which the Board finds credible that he continuously had GI symptoms after his October 2002 separation from active duty and has taken medication since service.  The private opinion, while lacking in rationale, confirms that the Veteran told his private examiner of his treatment.  The VA examiner presented a converse opinion; however, this examiner did not note the treatment in the first period of service, so the opinion was incomplete.  Accordingly, in affording more weight to the lay evidence, service connection for GERD is warranted.  

Jaw Disability

In December 1986, after his first period of service, the Veteran filed a claim of service connection for a jaw disability.  The Veteran was scheduled for a VA examination, but failed to report, and his claim was denied via a May 1987 decision letter.  A notice of disagreement and/or pertinent evidence was not received within the subsequent one-year period.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  In this case, the Veteran subsequently served in the military and there are additional STRs; therefore the claim must be reconsidered.  There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  


ORDER

Service connection for hypertension is denied.

Service connection for a lung/respiratory disability is denied.

Service connection for a headache disorder is denied.

Service connection for GERD is granted.

The petition to reconsider the claim of entitlement to service connection for a jaw disability is granted, subject to the further development of this claim on remand.


REMAND

Jaw Disability

At his hearing, the Veteran testified that during his first period of service, the Veteran was examined and told that he had a bad overbite and should get it taken care of after he finished boot camp.  The Veteran related that he had the surgery.  He also indicated that prior to service, he had fractured his jaw in a 1979 altercation.

The STRs show that in August 1982, it was noted that the Veteran had a left side cross bite with the mandible deviated to the left.  In November 1982, it was documented that the Veteran was a possible orthognathic patient.  In March 1983, malocclusion was noted.  The Veteran reported that he had fractured his jaw in a 1979 fight and his mother, a nurse, had wrapped up his jaw.  

In December 1983, it was indicated that the Veteran was post mandibular surgery and had myofascial pain.  He complained of pain and it was noted that his teeth had already been reduced in height by the treating dentist at NRMC following mandibular surgery.  

July 1991 STRs revealed that the Veteran's dental class was identified as Class III and that in accordance with Air Force regulations, individuals with dental class III were permitted 120 days to correct the noted dental deficiencies.  

In October 2008, Dr. D.J.S. indicated that the Veteran had a history of multiple injured sites while in military service.  After review of his service records, this physician opined that it was more likely than not his service injuries had led to persistent pain and abnormal function to include the mandible.  However, this physician did not provide his rationale.

In April 2013, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran was struck in the face with a chair in a bar fight in 1983 (that actually occurred in 1979 prior to service) and suffered a fractured jaw.  The Veteran reported a normal post-operative healing course.  He stated that in 1987 to 1988, he noticed the onset of occasional jaw joint locking, and occasional biting of his lip.  The Veteran stated that on average his jaw locked once per week.  The examiner opined that the lip biting appeared to be primarily related to the malocclusion and that the malocclusion could be a result of imperfect alignment of the bite when the jaw fracture was reduced, but without review of the records, this was only speculation.  The examiner indicated that it was at least as likely as not that the Veteran's articular disc disorder and malocclusion were residuals of a broken jaw as a result of active service.  No records were available to reconcile this opinion, or to prove/disprove a pre-existing jaw disorder being permanently aggravated.  In a July 2013 addendum, the VA examiner stated that the record was reviewed and was silent regarding trauma to the jaw during military service.  The examiner corrected that the jaw fracture occurred prior to service in 1979, and that the Veteran's mother bandaged his jaw into place, this was the extent of treatment for the injury  The Veteran entered active duty August 2, 1982.  The Veteran's cross bite was an incidental finding upon military dental examination and he was referred to the oral surgery department for evaluation.  The oral surgeon noted the cross bite as well as mandibular issue and the Veteran was worked up for orthognathic surgery (jaw repositioning surgery) to correct his malocclusion (noted March 1, 1983).  The examiner indicated that although the record denoted this pre-operative work-up, there was no evidence such an operative note or post-operative notes to show that the surgery was accomplished.  Furthermore the radiographs revealed no evidence of metallic fixation devices (plates screws wires) which were commonly used in orthognathic surgical procedures.  Lastly, the description of the malocclusion from the pre-surgical workup done on March 1, 1983 was essentially identical to the malocclusion noted on examination in April 2013.  In light of the findings, the examiner questioned whether or not the jaw correction surgery actually occurred.  Regarding the temporomandibular joint disorder (TMJ) diagnoses (malocclusion articular disc disorder), these were unchanged, but were likely due to the jaw fracture injury which occurred prior to active military service.  The examiner indicated that without clear evidence that the orthognathic surgery was accomplished, aggravation of the pre-existing condition was left to speculation.

The Board notes that the VA examiner did not discuss the December 1983 record which indicated that mandibular surgery had occurred.  The examiner indicated that the prior treatment was limited to the Veteran's mother having wrapped a fractured jaw; however, this record confirms that subsequent mandibular surgery occurred after the initial work-up for that surgery.  Accordingly, the Board finds that a medical addendum should be obtained.  



Lumbar Spine, Lower Extremity Neuropathy, and ED Disabilities

At his October 2009 personal hearing, the Veteran testified that he initially injured his low back during his first period of active duty with the Marine Corps in the 1980's when he was injured while running wire across the top of some tents and fell.  He also testified that he suffered a second back injury in a work-related incident in 1991 and was out of work for a year and a half.  He further stated that his back disability was aggravated during his Air Force service from October 2001 to October 2002.  The Veteran also testified that he had sciatica which was part of his back disability, but which also was present during service.  He related that he developed ED secondary to his back disability.  

The STRs reflect that in January 1985, the Veteran was treated for sciatic nerve damage.  The Board notes that the first low back injury is not documented in the STRs and the July 1985 discharge examination for the first period of service reflects that the Veteran denied having back pain and was normal on examination.  

In a January 1987 statement, the Veteran indicated that he was told by his colonel during his first period of service that the damage he sustained in an injury to his sciatic nerve would heal, but it did not heal.

The Veteran's subsequent reserve service records in November 1991 noted that the Veteran had injured his back when a fork lift fell over on him at work.  Private treatment records confirmed that the Veteran suffered a low back injury in a job-related injury on September 9, 1991.  The Veteran indicated that he was in a cage of a forklift when the forklift began to tip over and fall.  He jumped out of the cage and fell down on the ground which was 20 feet below.  He was brought into the Riverside Community Hospital Emergency Room by ambulance.  X-rays were obtained and a burst fracture of L1 was noted.  A computerized tomography (CT) was also performed.  The Veteran underwent an anterior corpectomy of L1 with strut graft and fusion of T12 to L2 followed by posterior fusion and pedicle Instrumentation from TI2 to L2.  The surgery was done on September 10, 1991.  The Veteran also had incomplete hemiplegia.  

In June 1992, it was noted that excellent alignment was maintained with pedicle screw fixation at T12 to L2 with bone graft.  

In November 1997, when the Veteran underwent a hernia repair, it was noted that he had previously undergone T12 to L2 fusion in 1991 (back fusion) and had been having discomfort in the right lower extremity prior to that, but now had essentially no discomfort.  

In December 2006, a private physician report noted that the Veteran reported back pain for which he was taking Vicodin and Neurontin.  It was indicated that the Veteran had chronic back pain as well as paralysis and numbness in the right lower leg.  

In a September 2007 letter, Dr. D.J.S. indicated that the Veteran was his patient and had a history of a sustaining an injury in a fall in 1991 where the Veteran sustained an L1 burst fracture and partial paraplegia developed.  The Veteran underwent reconstructive surgery with a 2 level fusion at T12-L2 with spinal instrumentation performed.  He underwent subsequent instrumentation removal in his last operation with persistence of pain being noted.  He had remained on medication to manage his pain, but activity had always been an aggravating element of his pain levels.  On examination, weakness and sensory loss was identified in his legs.  His diagnosis was chronic intractable pain persisting after a spinal fracture with multiple surgical procedures.  His medications include Lortab and Neurontin which were taken for pain management.  X rays showed a lumbar fracture with postoperative changes.  His injury required implementation of physical restrictions.  The physician indicated that the Veteran's symptoms had been progressive in severity.  

In October 2008, Dr. D.J.S. indicated that the Veteran had a history of multiple injured sites while in military service.  After review of his service records, this physician opined that it was more likely than not his service injuries had led to persistent pain and abnormal function including radiating lumbar pain with sciatica.  However, this physician did not provide his rationale.

In June 2013, the Veteran was afforded a VA examination.  It was indicated that degenerative disc and joint disease of the thoracolumbar spine, status post fusion, with signs and symptoms consistent with spinal cord injury (myelopathy/arachnoiditis).  At that time, the Veteran reported that he originally injured his back in 1984 when he was carrying a mortar base plate.  He stated that he tripped and the base plate hit him in the low back.  Also, in 1984, he fell from a tent and ripped his hamstring and reinjured his low back.  In 1991, he fell from a platform and suffered a serious low back injury due to an L1 burst fracture with partial paraplegia.  He underwent back surgery.  The examiner noted that the Veteran had radiating back pain and neuropathy due to the back disability.  He also had ED likely related to the thoracolumbar spine condition.  The examiner opined that the record did not reveal a lumbar condition or problems while on active duty, but documented a 1991 job injury.  The examiner provided no opinion regarding whether a preexisting back disability was aggravated by the October 2001 to October 2002 period of active duty.  The examiner also did not comment on the sciatic nerve injury from the first period of active duty.  As such, a medical addendum opinion should be obtained.  

In addition, in the recent Informal Hearing Presentation, the Veteran's representative indicated that these claims were also being made as secondary to service-connected bilateral knee and hip conditions.  Thus, the addendum opinion should also address that contention.

Bilateral Hearing Loss and Otitis Media

The Veteran failed to report for his scheduled VA examination in June 2013, as previously requested by the Board.  However, in the Informal Hearing Presentation, the Veteran's representative stated that the Veteran was willing to report for an audiology examination.  The Board notes that since the Veteran did in fact report for all of his other examinations, he should be given another opportunity to report for an audiology/ear examination.  

With regard to hearing loss, the Board notes that the STRs reflect that the Veteran demonstrated threshold shifts particularly in the upper Hertz ranges, but did not demonstrate hearing loss per 38 C.F.R. § 3.385 until his separation examination from his last period of active duty in 2002, for the left ear only.  Nonetheless, it is unclear if he had "hearing loss" by virtue of an audiologist's opinion prior to that time or if he currently has hearing loss in the right ear, also.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion pertaining to the Veteran's claimed jaw disability.  The examiner should review the record prior to providing an opinion.  The examiner should specifically review the December 1983 STR which reflects that the Veteran underwent inservice mandible surgery.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a jaw defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed jaw disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting jaw defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting jaw disorder increased in severity (worsened) during a qualifying period of service;

(c) If the preexisting jaw defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the jaw disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a jaw defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a jaw disorder that had its onset in, or is otherwise etiologically related, to his military service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Obtain a VA medical addendum opinion pertaining to the Veteran's lower extremity neuropathy disability.  The examiner should review the record prior to providing an opinion.  The examiner should specifically review the records from the first period of active duty when sciatic injury/damage was noted.  The examiner should provide an opinion as to the following questions:

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lower extremity neuropathy (both sides should be addressed) had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  


2.  Obtain a VA medical addendum opinion pertaining to the Veteran's claimed lumbar spine disability.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to the following questions as to the period of active duty service from October 2001 to October 2002:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a lumbar spine defect, infirmity, or disorder that preexisted his active service from October 2001 to October 2002; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed lumbar spine disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting lumbar spine defect, infirmity, or disorder at the time of his service entrance for the period of service from October 2001 to October 2002, is there evidence that the Veteran's preexisting lumbar spine disorder increased in severity (worsened) in service;

(c) If the preexisting lumbar spine defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the lumbar spine disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a lumbar spine defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a lumbar spine disorder that had its onset in, or is otherwise etiologically related, to his military service.

The examiner should also opine as to this inquiry:

Whether it is more likely than not, less likely than not, or at least as likely as not, that any current lumbar spine disability is proximately due to, or the result of, the service-connected hip and knee disabilities.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lumbar spine disability is permanently aggravated by the Veteran's service-connected hip and knee disabilities.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA audiological and ear examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests. 

The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current otitis media (if present) had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the findings of otitis media present during the initial period of active duty with the United States Marine Corps.  

With regard to hearing loss, the examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a hearing loss (with regard to both ears individually) defect, infirmity, or disorder that preexisted any period of his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed hearing loss (with regard to both ears individually) disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting hearing loss (with regard to both ears individually) defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting hearing loss increased in severity (worsened) in service;

(c) If the preexisting hearing loss defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the hearing loss (with regard to both ears individually) disability; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a hearing loss defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a hearing loss (with regard to both ears individually) disability that had its onset in service, within one year of service, or is otherwise etiologically related, to his military service.  The 2002 findings of hearing loss per 38 U.S.C.A. §38 C.F.R. § 3.385 in the left ear should be addressed.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


